Title: Samuel Nicholson to the American Commissioners, 16 September 1777
From: Nicholson, Samuel
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
St. Malo Septr. 16th. 1777.
I am just Setting off for Nantes. Have Setteled Accounts with Messrs. Desegray Beaugeard fils & Co. for the Disbursements of the ship Dolphin and have drawn on You for the amount of the Same 4703.10.0 Livres.
I have taken fifty Guineas of this Amount along with me in case I Shou’d not find Mr. Williams at Nantes. I shall as usual give the Dolphin Credit for the Different Sums taken up and make her Debtor for the different disbursements on her; still a fine Wind blowing for my friend Wickes, hope he is ere this Clear of the Channel. I am Gentlemen with all due regard Your Humble servant
Sam. Nicholson
 
Addressed: 16th Septr. 77 Honble Commissioners / At Paris
Notations: Capt. Nicholson 16 Sept. 1777 / bill of Exchange
